Citation Nr: 0023868	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a fellow serviceman


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from October 1951 
to May 1954.  This appeal arises from a September 1997 rating 
action of the San Juan, the Commonwealth of Puerto Rico, 
regional office (RO).  In that decision, the RO denied the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


FINDING OF FACT

The veteran has a diagnosis of PTSD related to a claimed 
stressor during his active military service.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 
7 Vet. App. 498 (1995); see also Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  Id.   

A well-grounded claim for service connection for PTSD in 
particular has been submitted when there is "[1]  medical 
evidence of a current [PTSD] disability; [2]  lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of 
in-service incurrence or aggravation; and [3]  medical 
evidence of a nexus between service and the current PTSD 
disability."  Cohen v. Brown, 10 Vet. App. 128, 137 (1997) 
(citations omitted); see also 38 C.F.R. § 3.304(f) (1999).  

According to the report of a private psychiatric evaluation 
completed in November 1998 in the present case, the veteran 
reported that, in an enemy attack during his active service 
in Korea, he sustained a shrapnel wound, became unconscious, 
was presumed to be dead, and was dumped in a truck full of 
dead bodies of fellow soldiers.  The examining psychiatrist 
diagnosed PTSD and expressed his opinion that this disability 
"is a direct consequence of the extreme traumatic event that 
. . . [the veteran] suffer[ed in] . . . combat during civil 
conflict in Korea."  

For the purposes of determining whether a claim is well 
grounded, the credibility of the evidence is to be presumed.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Under these 
circumstances, the Board of Veterans' Appeals (Board) 
concludes that the veteran's claim of entitlement to service 
connection for PTSD is well grounded.  See Cohen, 10 Vet. 
App. at 137.  


ORDER

To the extent that the claim for service connection for PTSD 
is well grounded, the appeal is granted.


REMAND

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps, 126 F.3d at 1468-1469.  This duty to assist 
includes the duty to develop facts when indicated by the 
record.  EF v. Derwinski, 1 Vet. App. 324 (1991); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The development of 
facts includes an obligation to obtain medical records, 
especially those within the control of the federal 
government.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
duty to assist may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not adequately 
assisted the veteran in the development of his well-grounded 
claim for service connection for PTSD.  Specifically, the RO 
has not attempted to verify the veteran's claimed in-service 
stressor that, when subjected to an enemy attack during his 
active service in Korea, he sustained a shrapnel wound, 
became unconscious, was presumed to be dead, and was dumped 
in a truck full of dead bodies of fellow soldiers.  As the 
veteran has presented a plausible claim for service 
connection for PTSD, verification of his claimed in-service 
stressor must be accomplished.  

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
to provide any additional information 
about the claimed stressor while serving 
in Korea.  Such information should 
contain as much detail as possible 
regarding the alleged in-service 
stressors, to specifically include such 
detail as the dates, precise locations, 
and an itemized description of events, 
exact units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, unit assignments, and any other 
identifying details.  This information 
should include all known details 
regarding the incidents described by the 
veteran in his written statements and 
testimony.

2.  The veteran is hereby informed that 
the Court has held that asking him to 
provide the underlying facts, i.e., the 
names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran is hereby advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims to 
have experienced, and he must be asked 
to be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  He should also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
Failure to supply the requested 
information may result in the denial of 
the claim.  38 C.F.R. § 3.158 (1998).

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (hereinafter USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  All documents sent to USASCRUR 
should be written in English.  USASCRUR 
should be requested to verify the 
occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to direct 
the RO to any additional appropriate 
sources.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.

4.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined 
is/are established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.

5.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature of any psychiatric disorder 
found.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study; the 
examination report should reflect that 
such a review was made.  In determining 
whether or not the veteran has 
post-traumatic stress disorder due to an 
in-service stressor, the psychiatrist is 
hereby notified that he or she may rely 
upon only the verified history detailed 
in the reports provided by the USASCRUR 
and the RO.  If the examiner believes 
that post-traumatic stress disorder was 
caused by an in-service stressor, he or 
she must identify which stressor detailed 
is responsible for the conclusion.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


